Citation Nr: 1209555	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-29 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable initial schedular rating for a bilateral hearing loss disability. 

2.  Entitlement to a compensable initial schedular rating for low back strain. 

3.  Entitlement to an initial schedular rating higher than 10 percent for right knee strain with patellofemoral syndrome.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from March 2004 to April 2008.

This appeal arises to the Board of Veterans' Appeals (Board) from September 2008 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in, Detroit, Michigan, that in pertinent part granted service connection for a bilateral hearing loss disability, low back strain, and right knee strain with patellofemoral syndrome and assigned noncompensable ratings for each.  The Veteran appealed for compensable initial ratings for hearing loss, low back strain, and right knee strain.  

In March 2010, the RO assigned a 10 percent rating for right knee strain; however, the Veteran has continued his appeal for a higher initial rating.  The claimant is presumed to seek the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum schedular benefit is awarded.   AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Prior to the expiration of the 1-year appeal period of the September 2008 rating decision, the Veteran submitted a notice of disagreement with a noncompensable rating assigned for the left knee.  In March 2010, the RO granted a 10 percent rating for the left knee and issued a statement of the case.  No VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the necessary information was received from the Veteran.  The RO therefore closed the appeal for a higher initial rating for the left knee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.





REMAND

In June 2008, VA examined the Veteran for his claimed disabilities.  The ratings assigned in September 2008 and later are based on the results of the June 2008 VA examinations.  In August 2009, the Veteran reported that all symptoms have worsened since VA examined him.  In Caffrey v Brown, 6 Vet App 377, 381 (1994), the United States Court of Appeals for Veterans Claims (Court) held that when a material change in the disability occurs, a fresh medical examination is required.  Because a material change in these disabilities has been alleged, the Board must remand this case for another examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for appropriate examinations to determine the severity of the Veteran's bilateral hearing loss disability, low back strain, and right knee strain with patellofemoral syndrome.  The claims file should be made available to the examiners for review and the examiners are asked to note a claims file review in the report.  The examiners should elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis as appropriate.  

2.  After the above development, the AMC should review the claims.  If all desired benefits are not granted, an appropriate supplemental statement of the case should be furnished to the Veteran and his representative.  They should be afforded an opportunity to respond before the claims folder is returned to the Board.  

No action is required of the Veteran until notified.  The purpose of this remand is to procure clarifying data and to ensure due process of law.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause may have adverse consequences on these claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


